Citation Nr: 1022408	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

Here, the Veteran perfected an appeal of the initial 
disability rating assigned following the May 2005 grant of 
service connection for PTSD.  At that time, the RO assigned a 
10 percent disability rating, effective from June 9, 2004.  
In a July 2006 rating decision, the RO increased the 
disability rating assigned for the Veteran's service-
connected PTSD to 30 percent, effective from June 9, 2004.  
Subsequently, in a January 2010 supplemental statement of the 
case (SSOC), the RO increased the Veteran's disability rating 
to 70 percent, effective from June 9, 2004.  As the Veteran 
is in receipt of less than the maximum schedular rating for 
this disability, the matter therefore remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A hearing was held on April 11, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.

In August 2008 and July 2009, the Board remanded the 
Veteran's claim for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As will be discussed in greater detail below, the issue of 
entitlement to a TDIU has been reasonably raised by the 
record.  This issue is considered part and parcel to the 
Veteran's claim for an initial increased disability rating 
for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, but is 
not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to the Veteran's claim for a higher initial 
disability rating, the law requires VA to notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability rating assigned following the grant of 
service connection for PTSD.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim for an initial 
increased disability rating for PTSD.  The Board recognizes 
that the Veteran's claim was remanded in August 2008 and July 
2009 to provide VA examinations.  The record shows that the 
Veteran was afforded VA examinations in November 2008 and 
September 2009 in accordance with the remand directives and, 
therefore, the Board finds that the August 2008 and July 2009 
remand directives were substantially completed.  See Dyment 
v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  Cumulatively, the Veteran has been afforded 
VA examinations in February 2005, November 2008, and 
September 2009.  In addition, a VA medical opinion was 
obtained in February 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the examinations and opinion obtained in this case are 
more than adequate, as the reports were predicated on reviews 
of the claims file and all pertinent evidence of record, and 
fully addressed the rating criteria that are relevant to 
rating PTSD in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue of entitlement to a higher initial disability 
rating for PTSD has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an initial rating on appeal was erroneous . . . ." Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As described above, the Veteran's service-connected PTSD is 
currently rated as 70 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is granted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 70 percent for PTSD.  

The VA treatment records show that the Veteran's PTSD has 
been manifested by irritability, depressed mood, sleep 
problems, social isolation, and hallucinations. The July 2006 
VA treatment record noted that the Veteran was a loner and 
liked solitary activities.  The Veteran also reported that he 
was afraid of losing it.  In a December 2006 VA treatment 
record, the Veteran stated that he was emotionally distant 
and filled with rage.  He explained that he isolated himself 
so that he would not get violent.  He did state that he had a 
good relationship with his family and wife.  The examining 
physician noted that the Veteran was able to function 
independently.  A January 2007 VA treatment record shows that 
the Veteran had psychomotor retardation.  

The Veteran was afforded a VA examination in February 2005.  
The Veteran complained of bad dreams and depression.  He 
stated that he experienced intrusive and bad thoughts about 
his time in the military.  The Veteran reported a good 
relationship with his wife and children.  He explained that 
he did not have any real close friends, but there were a few 
individuals he enjoyed riding motorcycles with.  The Veteran 
was clean and neatly groomed and his speech was clear and 
discernible.  His mood and affect were generally appropriate; 
however, some mild depression of mood was noted.  He was 
oriented to date, year, month, day, and place.  He had no 
difficulty with immediate recall, but on the delayed recall 
task, he could only recall two of the three words he had been 
asked to remember.  No abnormal mental trends involving 
delusions or hallucinations appeared to be present.  He 
denied any present thoughts of suicide or homicide.  The 
examiner listed a GAF score of 65.  The examiner noted that 
the Veteran was now retired and unable to maintain gainful 
employment and had more time to think about his experiences 
as a medic in Guam.  

The Veteran underwent a VA examination in November 2008.  The 
Veteran reported that he had problems getting along with 
people and that he did not like to get around people because 
of his problems with irritability.  He reported that he 
almost got into an argument going to Walmart the other day 
and he began cursing a man.  He no longer has coffee with a 
group of men he has known for years.  He continues to have 
bad dreams, depression, and intrusive thoughts about service.  
He has a good relationship with his wife and children.  He 
stated that he visits with his family and children and 
occasionally goes fishing.  He was clean and neatly groomed.  
His speech was clear and discernible.  His mood and affect 
were appropriate.  A GAF score of 60 to 65 was assigned.  The 
examiner noted that the Veteran had recurrent dreams as well 
as intrusive distressing recollections of his time as a 
medic.  The November 2008 examiner also provided an opinion 
in February 2009 to determine the effect the Veteran's PTSD 
had on his social and industrial adaptability.  The examiner 
explained that the Veteran had problems with people due to 
irritability.  The examiner pointed out that the Veteran 
recently got into an argument at Walmart.  With respect to 
his work history, the Veteran was employed by General 
Telephone Company for 29 years and retired in 1999 and then 
worked as an over the road truck driver and then contract 
work as an engineer for almost two years.  The Veteran stated 
that he stopped working because of personality conflicts.  
The Veteran stated that he has not been gainfully employed 
since that time.  At the time of the November 2008 
examination, it was likely that the PTSD had some effect on 
his social functioning and adaptability.  It appeared that 
the Veteran's intrusive thoughts as well as his bad dreams 
and nightmares did cause some fatigue and interfered with his 
ability to socialize.  In regard to his industrial 
functioning, the examiner could not resolve the issue without 
resorting to mere speculation.  The Veteran was employed for 
29 years and then did some work and retired due to 
personality conflicts.  Apparently the Veteran's problems 
with PTSD does not interfere with his ability to maintain 
employment if he is working in the right setting.  He was 
able to maintain meaningful and personal relationships and 
was functioning fairly well at home.  

The Veteran was afforded another VA examination in September 
2009.  The Veteran stated that he continued to be married to 
his wife of 33 years.  He had two daughters and one son.  He 
stated that he and his wife don't talk to each other, 
describing their marriage as longstanding but not intimate.  
The Veteran stated that they live quite separate lives.  He 
stated that their love of the grandchildren is the one thing 
they have in common.  Most of their time at home is spent 
caring for their grandson and watching television in separate 
rooms.  He denied any significant relationships other than 
his wife and he only has acquaintances.  He said that about 
two years ago, he stopped hunting and fishing, his longtime 
hobbies.  He stated that he purposely stays at home, avoiding 
people, so he can avoid any conflict.  He explained that his 
relationship with his adult children was emotionally distant 
and described himself as socially isolated, sad, and unable 
to regain enjoyment and interest in activities and 
relationships.  The Veteran was clean, neatly groomed, and 
appropriately dressed.  His affect was constricted and his 
mood was dysphoric.  He was oriented to person, time, and 
place.  His thought process was unremarkable with no 
delusions.  The Veteran did not have hallucinations and did 
not have inappropriate behavior.  He did not have 
obsessive/ritualistic behavior and did not have homicidal or 
suicidal thoughts.  There were no episodes of violent 
behavior.  His symptoms included feelings of detachment, 
estrangement from others, sleep problems, irritability, being 
short tempered, and hearing voices.  It was noted that the 
Veteran was not currently employed and that he was retired.  
The examiner noted that the Veteran did not have total 
occupational and social impairment due to PTSD.  However, the 
examiner did note that the Veteran had deficiencies in work 
and that he was retired due to his medical health and agreed 
that he had always required certain contingencies at work.  

The medical evidence affirmatively shows that the Veteran's 
PTSD has not resulted in total occupational and social 
impairment.  Although the medical evidence shows that the 
Veteran has a consistent history of experiencing 
hallucinations, the overall evidence of record does not 
reflect that the Veteran has total occupational and social 
impairment.  There is no evidence of gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; a persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Indeed, the 
records show that although the Veteran has few friends and 
does not have a close relationship with his wife, he is still 
married and helps care for his grandson.  The Veteran has 
also consistently denied experiencing any suicidal or 
homicidal ideation.  Further, although the Veteran has 
deficiencies in work, the September 2009 VA examiner opined 
that the Veteran did not have total occupational and social 
impairment due to PTSD signs and symptoms.  The medical 
evidence also reveals that the Veteran has been oriented to 
person, place, and time on numerous occasions.  See VA 
examination reports.  Finally, the November 2008 VA examiner 
explained that the Veteran was functioning fairly well at 
home and the December 2006 VA examining physician noted that 
the Veteran was able to function independently.  In light of 
the foregoing, the preponderance of the evidence is against a 
finding that the Veteran's PTSD is productive of total 
occupational and social impairment.  

In reaching this conclusion, the Board takes note of the 
assigned GAF scale scores. The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
The Veteran's GAF scores have ranged from 60 to 65, 
indicating mild to moderate symptoms.  Therefore, the Board 
finds that the GAF scores do not warrant a disability rating 
of 100 percent, as the scores do not reflect serious 
impairment.  In any event, GAF scores are just one part of 
the medical evidence to be considered and are not 
dispositive.  In evaluating all of the evidence of record, as 
shown above, the Board finds that the Veteran's symptoms more 
nearly approximate the criteria for a 70 percent disability 
rating.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned rating for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  
As such, referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun v. Peake, 22 
Vet App 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for service-connected PTSD is denied.  




REMAND

The Court has recently held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the initial adjudication of a claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of an initial rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id. at 454.

The medical evidence of record shows that the Veteran has 
contended that he was unable to work because he did not like 
to be around people, a symptom of his PTSD.  In addition, the 
Veteran reported that he has always had contingencies at his 
past jobs due to his PTSD.  Thus, the Board finds that a 
claim of entitlement to a TDIU is reasonably raised by the 
record.  However, the RO has not expressly adjudicated the 
issue of entitlement to a TDIU.  The Veteran would therefore 
be prejudiced if the Board were to decide this claim without 
prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Accordingly, the claim for 
entitlement to TDIU must be remanded to the RO for 
adjudication prior to the rendering of a decision by the 
Board on this claim.

In addition, the Board recognizes that the November VA 2008 
examiner was asked to address as to what effect the Veteran's 
service-connected PTSD had on his social and industrial 
adaptability.  The November 2008 VA examiner provided an 
opinion in a February 2009 report and opined that the 
Veteran's PTSD did not interfere with his ability to maintain 
employment if he was working in the right setting.  It was 
also noted that the Veteran was unemployed, but this was due 
to him choosing to retire.  However, the June 2009 VA 
examiner explained that the Veteran had maintained gainful 
employment in the past, but that the last several years were 
fraught with changing jobs, being fired from his contract 
job, and quitting his truck driving job.  The examiner stated 
that the Veteran was retired due to his medical health.  
Finally, the February 2005 VA examiner stated that the 
Veteran was unable to maintain gainful employment.  Due to 
the conflicting medical evidence of record with respect to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation due to his PTSD, the Board 
finds that a VA examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disabilities.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO may decide to pursue further 
development of the Veteran's employment 
history as is deemed necessary.

2.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the issue of TDIU, 
considering all the evidence of record.  
If the benefits requested on appeal are 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


